Exhibit10.36 ORGANOVO HOLDINGS, INC. 2 STOCK OPTION AWARD AGREEMENT (EXECUTIVE) Unless otherwise defined herein, the terms defined in the Organovo Holdings, Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings in this Stock Option Award Agreement (the “Award Agreement”), except as provided in a Superseding Agreement (as defined below). I. NOTICE OF STOCK OPTION GRANT Participant Name: You have been granted an Option to purchase Common Stock of Organovo Holdings, Inc. (the “Company”), subject to the terms and conditions of the Plan and this Award Agreement, as follows: Date of Grant: Vesting Commencement Date: Exercise Price per Share: $ Total Number of Shares Granted: Total Exercise Price: $ 1 Type of Option: Incentive Stock Option Nonstatutory Stock Option Term/Expiration Date: Vesting and Exercise Schedule: Subject to any acceleration provisions contained in the Plan or set forth below, this Option may be exercised and will vest, in whole or in part, in accordance with the following schedule: 25% of the option shares vest and become exercisable 12 months from the Vesting Commencement Date, and the remaining option shares vest and become exercisable on a quarterly basis over the next 12 quarters (for a total vesting period of 48 months from the Vesting Commencement Date). Notwithstanding the foregoing, the portion of the Option Share that had not yet become vested and exercisable as of the date of termination of service shall immediately become 100% vested and exercisable if (1)the Participant’s service with the Company terminates more than 90 days after the Grant Date due to the Participant’s death or Disability (as defined in the Plan); or (2)the Participant’s service with the Company is terminated either by the Company or its successor without Cause (as defined below) or by the Participant for Good Reason (as defined below) coincident with or within one year after a Change in Control. 1 You may only exercise vested option shares.You may exercise all or a part of your vested option shares. “Cause” has the meaning specified in the Participant’s written employment or service agreement with the Company as in effect at the time at issue or, in the absence of an applicable definition, means the Participant’s (i)conviction of, or plea of nolo contendere to, a felony or crime involving moral turpitude; (ii)fraud on or misappropriation of any funds or property of the Company, any affiliate, customer or vendor; (iii)personal dishonesty, incompetence, willful misconduct, willful violation of any law, rule or regulation (other than minor traffic violations or similar offenses) or breach of fiduciary duty which involves personal profit; (iv)willful misconduct in connection with the Participant’s duties or willful failure to perform the Participant’s responsibilities in the best interests of the Company; (v)illegal use or distribution of drugs; (vi)violation of any Company rule, regulation, procedure or policy; or (vii)breach of any provision of any employment, non-disclosure, non-competition, non-solicitation or other similar agreement executed by the Participant for the benefit of the Company, all as determined by the Administrator, which determination shall be conclusive. “Good Reason” has the meaning specified in the Participant’s written employment or service agreement with the Company as in effect at the time at issue or, in the absence of an applicable definition, means the occurrence of any of the following without the Participant’s consent: (i)a material diminution in the Participant’s base salary; (ii)a material diminution in the Participant’s authority, duties, or responsibilities; (iii)a material diminution in the authority, duties, or responsibilities of the supervisor to whom the Participant is required to report, including a requirement that the Participant report to a corporate officer or employee instead of the Board; (iv)a material diminution in the budget over which the Participant retains authority; (v)any requirement that the Participant relocate, by more than 50 miles, the principal location from which the Participant performs services for the Company as compared to such location immediately prior to the occurrence of the Change in Control; or (vi)any other action or inaction that constitutes a material breach by the Company of any agreement under which the Participant provides services. Superseding Agreement: Any employment agreement between the Company and Participant or any severance plan adopted by the Board after the Date of Grant in which Participant agrees to participate in shall be deemed a Superseding Agreement, and the terms set forth in such employment agreement or severance plan shall supersede and replace the terms set forth in this Award Agreement and the Plan.Notwithstanding the foregoing, a Superseding Agreement cannot adversely impact the rights of any Participant under an outstanding Award Agreement, unless mutually agreed otherwise between the Participant and the Administrator, which agreement must be in writing and signed by the Participant and the Company.
